—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 9, 1978, convicting him of attempted petit larceny, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The defendant’s guilt was not established beyond a reasonable doubt. Suozzi, J. P., Cohalan, Margett and Martuscello, JJ., concur.